DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-9, 11-25 and 27-30 were previously pending and subject to a non-final action filed on 08/31/2021. In the response filed on 09/29/2021, claims 1, 8 and 15 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant's arguments, see pages 8-12, filed 09/29/2021 regarding claims 1-20 have been fully considered but they are moot because the arguments do not apply to the new combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lie et al. US PGPUB: 20130145252, Pub Date: Nov. 30, 2013, hereinafter “Lie” in view of Zhang et al. US PGPUB: 20150033132, Pub Date: Jul. 29, 2013, hereinafter “Zhang”).
Regarding independent claim 1, Lie teaches: A platform-agnostic method for displaying web content with static transitions, the method comprising: (Lie − [0006] According to a first aspect of the present invention, a web browser is configured to rearrange the content of a retrieved webpage into sequential discrete pages, each sized to fit within the viewport dimensions. According to the first aspect, the user may be allowed to navigate the content by performing simple page-switching commands (e.g., "Page Up" and "Page Down") which cause the next or previous discrete page to be displayed.)
receiving, at a terminal comprising a processor, a memory and a screen having a first screen height, web content to be rendered for display on the terminal, (Lie − [0015-0016] In Fig. 1, a computing device 100 including a central processor unit (CPU) 101, memory 102, and a video interface 104. [0007] According to a second aspect of the present invention, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to a vertical dimension of the viewport (screen), depending on the current display mode (e.g., landscape or portrait orientation) employed by the browser. [0024-0029] Receiving document through the browser via a network and parsing the content such as HTML, XML and CSS.)
obtaining an analysis of the web content to determine an effective page height, the effective page height based in part on the first screen height (Lie − [0037] FIG. 3 is a flowchart illustrating an example implementation of a method consistent with a first aspect of the present invention. [0038] Thereafter, the webpage is processed according to operation 8320 in order to analyze and modify the layout of the webpage so that the content will be rendered by the web browser 200 as a sequence of discrete pages that can be navigated without the use of scrollbars and without the need to repeatedly panning/dragging operations. [0039] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. [0059] According to the second aspect, each of the sequential discrete pages may be arranged so that its height corresponds (at least approximately) to the vertical dimension of the viewport. Further, each of the discrete pages may be arranged so that its width is small enough with respect to the horizontal dimension of the viewport so that two or more of the discrete pages can fit side-by-side within the viewport.)
determining a first portion of the web content to fit the effective page height; (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page (first portion), i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
and render the web content, displaying such that the first portion of the web content is displayed on the screen at the effective page height. (Lie − [0050] Referring again to FIG. 3, after the layout is modified (and content is possibly added), the webpage content may be rendered by the browser 200 and navigated by the user as a sequence of discrete pages as shown in S340 and S350. Particularly, the browser 200 may render a discrete page (or possibly multiple discrete pages) in the viewport according to operation S340.)
Lie does not explicitly teach: wherein the web content comprises at least one of a persistent header or footer; and a height of the persistent header or footer; 
However, Zhang teaches: wherein the web content comprises at least one of a persistent header or footer; (Zhang − [0034] The GUI includes a header space (also referred to herein as a header bar or title bar) that is at least initially a predefined number of pixels in width below the top of the screen of the client device 105. The header bar is reference the persistent header. The GUI also include content below the header space such as text, an article, a web page or any other content. [0043] FIGS. 5A-5E illustrate examples of the GUI displayed by the mobile app 150 in a single frame. In FIG. 5A, a header space 505 includes a branding element "Yahoo!" 510 and a navigation button 515 to navigate to a previous page. [0040] The height of the header space can be 50 pixels.)
and a height of the persistent header or footer; (Zhang − [0040] The height of the header space can be 50 pixels.
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie to provide a fixed header space taught by Zhang, with a reasonable expectation of success since Lie, and Zhang are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 2, Lie teaches: wherein the analysis of the web content is obtained, via a network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 3, Lie teaches: providing on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 4, Lie teaches: further comprising: responsive to receiving an input at the terminal, determining a second portion of the web content to fit the effective page height; and displaying the second portion of the web content on the Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 6, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 7, Lie teaches: further comprising: injecting scrolling code into the web content; scrolling down from the top of the screen by a predetermined increment, to a first position; determining a height of a header object at the first position; identifying a footer object at a second position; and determining the height of the footer object. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page (first portion), i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)

Regarding independent claim 8, is directed to an apparatus. Claim 8 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale. 
Regarding dependents claim 9, Lie teaches: wherein the analysis of the web content is obtained, via a network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 10, Lie teaches: provide, on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 11, Lie teaches: responsive to receiving an input at the apparatus, determine a second portion of the web content to fit the effective page height, and display the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 13, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 14, Lie teaches: inject scrolling code into the web content, scroll down from the top of the screen by a predetermined increment, to a first Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. As such, content could, for example, be classified into one of multiple classifications such as: heading material, body text or main content, content supplemental to the main content (e.g., image or content requiring a plug-in), advertising, footer, legal disclaimer, sidebar or navigation bar content, part of an index to related content, etc. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page (first portion), i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding independent claim 15, is directed to a non-transitory computer-readable medium. Claim 15 have similar/same technical features/limitation as claim 1 and the claims are rejected under the same rationale. 
Regarding dependents claim 16, Lie teaches: wherein the analysis is obtained, via a network from another device. (Lie − [0024-0026] The document manager 204 forwards the URL to a URL manager 205, which instructs a communication module 206 to generate a web page request, i.e., a request for access to the identified resource. The communication module 206 may be capable of accessing and retrieving data from a remote device 130 such as a server over a network using the hypertext transfer protocol (HTTP), or some other protocol such as HTTP Secure (HTTPS) or file transfer protocol (FTP).)
Regarding dependents claim 17, Lie teaches: provide, on the screen, a jump bar for receiving user inputs. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)
Regarding dependents claim 18, Lie teaches: responsive to receiving an input at the terminal, determine a second portion of the web content to fit the effective page height; and display the second portion of the web content on the screen at the effective page height. (Lie − [0037-0040] For example, in S320, webpage elements may be categorized based on tags in the markup language code, media type and CSS code. Based on such categorizations, the rendering engine 214 may be able to enforce certain rules in order to modify elements and/or the relationships between multiple elements on the webpage, so that the webpage content can be split into multiple discrete pages. [0040] An example of such a rule could be that, if the webpage represents a topical article in a website, an image in the webpage should be placed on the front page, i.e., the first discrete page, and it should be scaled to take up approximately 30% of the available space.)
Regarding dependents claim 20, Lie teaches: wherein the second portion of the web content comprises web content within the first portion of the web content. (Lie − [0036] Likewise, the user might be able to command the browser 200 to move to the previous discrete page by selecting a "Page Up" button or key, performing a different touchscreen gesture (e.g., quick swipe in the opposite direction), or using some other mechanism.)

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lie in view of Zhang as applied to claims 1-4, 7-11, 13-18 and 20 above, and further in view of Luo et al. US PGPUB: 20120303636, Filed Date: Sep. 22, 2011, hereinafter “Luo”.
Regarding dependents claim 5, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie and Zhang to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 12, Lie 
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie and Zhang to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang and Luo are in the same field of endeavor of generating web content within a browser. The motivation to combines provides the benefit of browsing web content using touch screen device faster without the need of scrollbars for scrolling down to the end of page.
Regarding dependents claim 19, Lie does not explicitly teaches: wherein the second portion is displayed on the screen below a start line.
However, Luo teaches: wherein the second portion is displayed on the screen below a start line. (Luo –[0019] Steps 202 through 216 may enable extraction of the Web content in the Webpage by identifying paragraphs based on line-break node determination. Using heuristic rule of substantially horizontal alignment.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified webpage elements of Lie and Zhang to provide a system for identifying line break nodes within a document object model (DOM) taught by Luo, with a reasonable expectation of success since Lie, Zhang and Luo are in the same field of endeavor of generating web content within a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9 am-3pm and 6pm to 9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177            

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177